                                                         1 Thomas C. Hurrell, State Bar No. 119876
                                                           E-Mail: thurrell@hurrellcantrall.com
                                                         2 Jennifer J. Moon, State Bar No. 186201
                                                           E-Mail: jmoon@hurrellcantrall.com
                                                         3 HURRELL CANTRALL LLP
                                                           300 South Grand Avenue, Suite 1300
                                                         4 Los Angeles, California 90071
                                                           Telephone: (213) 426-2000
                                                         5 Facsimile: (213) 426-2020
                                                         6 Attorneys for Defendant, COUNTY OF LOS ANGELES
                                                         7
                                                         8
                                                         9                       UNITED STATES DISTRICT COURT
                                                        10        CENTRAL DISTRICT OF CALIFORNIA, WESTERN DIVISION
                                                        11
  LLP
                   300 SOUTH GRAND AVENUE, SUITE 1300




                                                        12 PRISCILLA ANDERSON, an                       CASE NO. 2:18-cv-2753 AB (AFMx)
                      LOS ANGELES, CAL FORNIA 90071
HURRELL CANTRALL




                                                           individual,
                         TELEPHONE (213) 426-2000




                                                        13                                              [Assigned to Hon. Andre Birotte, Jr.
                                                                        Plaintiff,                      Courtroom "7B"]
                                                        14
                                                                 v.                                     (PROPOSED) STIPULATED
                                                        15                                              PROTECTIVE ORDER
                                                           COUNTY OF LOS ANGELES;
                                                        16 JEREMY FENNELL; and DOES 1
                                                           through 50, inclusive,
                                                        17
                                                                        Defendants.
                                                        18
                                                        19
                                                        20
                                                        21 1.     A.     PURPOSES AND LIMITATIONS

                                                        22        Discovery in this action is likely to involve production of confidential,

                                                        23 proprietary or private information for which special protection from public disclosure
                                                        24 and from use for any purpose other than prosecuting this litigation may be warranted.
                                                        25 Accordingly, the parties hereby stipulate to and petition the Court to enter the
                                                        26 following Stipulated Protective Order. The parties acknowledge that this Order does
                                                        27 not confer blanket protections on all disclosures or responses to discovery and that
                                                        28 the protection it affords from public disclosure and use extends only to the limited
                                                         1 information or items that are entitled to confidential treatment under the applicable
                                                         2 legal principles.
                                                         3         B.     GOOD CAUSE STATEMENT
                                                         4         This action is likely to involve confidential information pertaining to personnel
                                                         5 records and other materials subject to privacy protections for which special protection
                                                         6 from public disclosure and from use for any purpose other than prosecution of this
                                                         7 action is warranted. Limiting disclosure of these documents to the context of this
                                                         8 litigation as provided herein will, accordingly, further important law enforcement
                                                         9 objections and interests, including the safety of personnel and the public, as well as
                                                        10 individual privacy rights of plaintiff, the individual defendants, and third parties. Such
                                                        11 confidential materials and information consist of, among other things, materials
  LLP




                                                        12 entitled to privileges and/or protections under the following: United States
                   300 SOUTH GRAND AVENUE, SUITE 1300
                      LOS ANGELES, CAL FORNIA 90071
HURRELL CANTRALL




                                                        13 Constitution, First Amendment; the California Constitution, Article I, Section 1;
                         TELEPHONE (213) 426-2000




                                                        14 California Penal Code sections 832.5, 832.7 and 832.8; California Evidence Code
                                                        15 sections 1040 and 1043 et. seq; the Privacy Act of 1974, 5 U.S.C. § 552a; Health
                                                        16 Insurance Portability and Accountability Act of 1996 (HIPPA); the right to privacy;
                                                        17 decisional law relating to such provisions; and information otherwise generally
                                                        18 unavailable to the public, or which may be privileged or otherwise protected from
                                                        19 disclosure under state or federal statutes, court rules, case decisions, or common law.
                                                        20 Defendants also contend that such confidential materials and information consist of
                                                        21 materials entitled to the Official Information Privilege.
                                                        22         Confidential information with respect to the Defendants may include but is not
                                                        23 limited to: personnel files; internal investigative files and documents; email and
                                                        24 written correspondence records; and policies and procedures that are kept from the
                                                        25 public in the ordinary course of business, as well as other items subject to the Official
                                                        26 Information Privilege and other privileges. Confidential information with financial
                                                        27 records; email and written correspondence records; video footage and/or photographs
                                                        28 of the incident; and psychological and medical notes, evaluations, reports, and

                                                                                                       -2-
                                                         1 treatment plans.
                                                         2         The parties reserve the right to challenge a designation of confidentiality
                                                         3 pursuant to the terms set forth under Paragraph 8 of this Order.
                                                         4         Accordingly, to expedite the flow of information, to facilitate the prompt
                                                         5 resolution of disputes over confidentiality of discovery materials, to adequately
                                                         6 protect information the parties are entitled to keep confidential, to ensure that the
                                                         7 parties are permitted to reasonably use such material in preparation for and in conduct
                                                         8 of trial, to address their handling at the end of the litigation, and serve the ends of
                                                         9 justice, a protective order for such information is justified in this matter. It is the intent
                                                        10 of the parties that information will not be designated as confidential for tactical
                                                        11 reasons and that nothing be so designated without a good faith belief that it has been
  LLP




                                                        12 maintained in a confidential, non-public manner, and there is good cause why it
                   300 SOUTH GRAND AVENUE, SUITE 1300
                      LOS ANGELES, CAL FORNIA 90071
HURRELL CANTRALL




                                                        13 should not be part of the public record of this case.
                         TELEPHONE (213) 426-2000




                                                        14         C.     ACKNOWLEDGEMENT OF PROCEDURE FOR FILING UNDER
                                                        15                SEAL
                                                        16         The parties further acknowledge, as set forth in Section 12.3 below, that this
                                                        17 Stipulated Protective Order does not entitle them to file confidential information
                                                        18 under seal: Local Civil Rule 79-5 sets forth the procedures that must be followed and
                                                        19 the standards that will be applied when a party seeks permission from the court to file
                                                        20 material under seal.
                                                        21         There is a strong presumption that the public has a right of access to judicial
                                                        22 proceedings and records in civil cases. In connection with non-dispositive motions,
                                                        23 good cause must be shown to support a filing under seal. See Kamakana v. City and
                                                        24 County of Honolulu, 447 F.3d 1172, 1176 (9th Cir. 2006), Phillips v. Gen. Motors
                                                        25 Corp., 307 F.3d 1206, 1210-11 (9th Cir. 2002), Makar-Welbon v. Sony Electrics, Inc.,
                                                        26 187 F.R.D. 576, 577 (E.D. Wis. 1999) (even stipulated protective orders require good
                                                        27 cause showing), and a specific showing of good cause or compelling reasons with
                                                        28 proper evidentiary support and legal justification, must be made with respect to

                                                                                                         -3-
                                                         1 Protected Material that a party seeks to file under seal. The parties' mere designatino
                                                         2 of Disclosure or Discovery Material as CONFIDENTIAL does not—without the
                                                         3 submission of competent evidence by declaration, establishing that the material
                                                         4 sought to be filed under seal qualifies as confidential, privileged, or otherwise
                                                         5 protectable—constitute good cause.
                                                         6         Further, if a party requests sealing related to a dispositive motion or trial, then
                                                         7 compelling reasons, not only good cause, for the sealing must be shown, and the relief
                                                         8 sought shall be narrowly tailored to serve the specific interest to be protected. See
                                                         9 Pintos v. Pacific Creditors Ass'n., 605 F.3d 665, 677-79 (9th Cir. 2010). For each item
                                                        10 or type of information, document, or thing sought to be filed or introduced under seal
                                                        11 in connection with a dispositive motion or trial, the party seeking protection must
  LLP




                                                        12 articulate compelling reasons, supported by specific facts and legal justification, for
                   300 SOUTH GRAND AVENUE, SUITE 1300
                      LOS ANGELES, CAL FORNIA 90071
HURRELL CANTRALL




                                                        13 the requested sealing order. Again, competent evidence supporting the application to
                         TELEPHONE (213) 426-2000




                                                        14 file documents under seal must be provided by declaration.
                                                        15         Any document that is not confidential, privileged, or otherwise protectable in
                                                        16 its entirety will not be filed under seal if the confidential portions can be redacted. IF
                                                        17 documents can be redacted, then a redacted version for public viewing, omitting only
                                                        18 the confidential, privileged, or otherwise protectable portions of the document, shall
                                                        19 be filed. Any application that seeks to file documents under seal in their entirety
                                                        20 should include an explanation of why redaction is not feasible.
                                                        21 2.      DEFINITIONS
                                                        22         2.1    Action: Priscilla Anderson v. County of Los Angeles, et al., Case No.
                                                        23 2:18-cv-2753 AB (AFMx).
                                                        24         2.2    Challenging Party: a Party or Non-Party that challenges the
                                                        25 designation of information or items under this Order.
                                                        26         2.3    "CONFIDENTIAL" Information or Items: information (regardless of
                                                        27 how it is generated, stored or maintained) or tangible things that qualify for
                                                        28 protection under Federal Rule of Civil Procedure 26(c), and as specified above in

                                                                                                       -4-
                                                         1 the Good Cause Statement.
                                                         2         2.4    Counsel: Outside Counsel of Record and House Counsel (as well as
                                                         3 their support staff)
                                                         4         2.5    Designating Party: a Party or Non-Party that designates information or
                                                         5 items that it produces in disclosures or in responses to discovery and
                                                         6 "CONFIDENTIAL."
                                                         7         2.6    Disclosure or Discovery Material: all items or information, regardless
                                                         8 of the medium or manner in which it is generated, stored, or maintained (including,
                                                         9 among other things, testimony, transcripts, and tangible things), that are produced or
                                                        10 generated in disclosures or responses to discovery in this matter.
                                                        11         2.7    Expert: a person with specialized knowledge or experience in a matter
  LLP




                                                        12 pertinent to the litigation who has been retained by a Party or its counsel to serve as
                   300 SOUTH GRAND AVENUE, SUITE 1300
                      LOS ANGELES, CAL FORNIA 90071
HURRELL CANTRALL




                                                        13 an expert witness or as a consultant in this Action.
                         TELEPHONE (213) 426-2000




                                                        14         2.8    House Counsel: attorneys who are employees of a party to this Action.
                                                        15 House Counsel does not include Outside Counsel of Record or any other outside
                                                        16 counsel.
                                                        17         2.9    Non-Party: any natural person, partnership, corporation, association or
                                                        18 other legal entity not named as a Party to this action.
                                                        19         2.10 Outside Counsel of Record: attorneys who are not employees of a
                                                        20 party to this Action but are retained to represent or advise a party to this Action and
                                                        21 have appeared in this Action on behalf of that party or are affiliated with a law firm
                                                        22 that has appeared on behalf of that party, and includes support staff.
                                                        23         2.11 Party: any party to this Action, including all of its officers, directors,
                                                        24 employees, consultants, retained experts, and Outside Counsel of Record (and their
                                                        25 support staffs).
                                                        26         2.12   Producing Party: a Party or Non-Party that produces Disclosure or
                                                        27 Discovery Material in this Action.
                                                        28         2.13 Professional Vendors: persons or entities that provide litigation

                                                                                                       -5-
                                                         1 support services (e.g., photocopying, videotaping, translating, preparing exhibits or
                                                         2 demonstrations, and organizing, storing, or retrieving data in any form or medium)
                                                         3 and their employees and subcontractors.
                                                         4         2.14 Protected Material: any Disclosure or Discovery Material that is
                                                         5 designated as “CONFIDENTIAL.”
                                                         6         2.15 Receiving Party: a Party that receives Disclosure or Discovery
                                                         7 Material from a Producing Party.
                                                         8 3.      SCOPE
                                                         9 The protections conferred by this Stipulation and Order cover not only Protected
                                                        10 Material (as defined above), but also (1) any information copied or extracted from
                                                        11 Protected Material; (2) all copies, excerpts, summaries, or compilations of Protected
  LLP




                                                        12 Material; and (3) any testimony, conversations, or presentations by Parties or their
                   300 SOUTH GRAND AVENUE, SUITE 1300
                      LOS ANGELES, CAL FORNIA 90071
HURRELL CANTRALL




                                                        13 Counsel that might reveal Protected Material. Any use of Protected Material at trial
                         TELEPHONE (213) 426-2000




                                                        14 shall be governed by the orders of the trial judge. This Order does not govern the use
                                                        15 of Protected Material at trial.
                                                        16 4.      DURATION
                                                        17 Once a case proceeds to trial, information that was designated as CONFIDENTIAL
                                                        18 or maintained pursuant to this protective order used or introduced as an exhibit at trial
                                                        19 becomes public and will be presumptively available to all members of the public,
                                                        20 including the press, unless compelling reasons supported by specific factual findings
                                                        21 to proceed otherwise are made to the trial judge in advance of the trial. See Kamakana,
                                                        22 447 F.3d at 1180-81 (distinguishing “good cause” showing for sealing documents
                                                        23 produced in discovery from “compelling reasons” standard when merits-related
                                                        24 documents are part of court record). Accordingly, the terms of this protective order
                                                        25 do not extend beyond the commencement of the trial.
                                                        26 5.      DESIGNATING PROTECTED MATERIAL
                                                        27         5.1   Exercise of Restraint and Care in Designating Material for Protection.
                                                        28         Each Party or Non-Party that designates information or items for protection

                                                                                                      -6-
                                                         1 under this Order must take care to limit any such designation to specific material
                                                         2 that qualifies under the appropriate standards. The Designating Party must designate
                                                         3 for protection only those parts of material, documents, items or oral or written
                                                         4 communications that qualify so that other portions of the material, documents, items
                                                         5 or communications for which protection is not warranted are not swept unjustifiably
                                                         6 within the ambit of this Order.
                                                         7         Mass, indiscriminate or routinized designations are prohibited. Designations
                                                         8 that are shown to be clearly unjustified or that have been made for an improper
                                                         9 purpose (e.g., to unnecessarily encumber the case development process or to impose
                                                        10 unnecessary expenses and burdens on other parties) may expose the Designating
                                                        11 Party to sanctions. If it comes to a Designating Party’s attention that information or
  LLP




                                                        12 items that it designated for protection do not qualify for protection, that Designating
                   300 SOUTH GRAND AVENUE, SUITE 1300
                      LOS ANGELES, CAL FORNIA 90071
HURRELL CANTRALL




                                                        13 Party must promptly notify all other Parties that it is withdrawing the inapplicable
                         TELEPHONE (213) 426-2000




                                                        14 designation.
                                                        15         5.2    Manner and Timing of Designations.
                                                        16         Except as otherwise provided in this Order (see, e.g., second paragraph of
                                                        17 section 5.2(a) below), or as otherwise stipulated or ordered, Disclosure or Discovery
                                                        18 Material that qualifies for protection under this Order must be clearly so designated
                                                        19 before the material is disclosed or produced.
                                                        20         Designation in conformity with this Order requires:
                                                        21         (a) for information in documentary form (e.g., paper or electronic documents,
                                                        22 but excluding transcripts of depositions or other pretrial or trial proceedings), that the
                                                        23 Producing Party affix at a minimum, the legend “CONFIDENTIAL” (hereinafter
                                                        24 “CONFIDENTIAL legend”), to each page that contains protected material. If only a
                                                        25 portion of the material on a page qualifies for protection, the Producing Party also
                                                        26 must clearly identify the protected portion(s) (e.g., by making appropriate markings
                                                        27 in the margins).
                                                        28         A Party or Non-Party that makes original documents available for inspection

                                                                                                       -7-
                                                         1 need not designate them for protection until after the inspecting Party has indicated
                                                         2 which documents it would like copied and produced. During the inspection and before
                                                         3 the designation, all of the material made available for inspection shall be deemed
                                                         4 “CONFIDENTIAL.” After the inspecting Party has identified the documents it wants
                                                         5 copied and produced, the Producing Party must determine which documents, or
                                                         6 portions thereof, qualify for protection under this Order. Then, before producing the
                                                         7 specified documents, the Producing Party must affix the “CONFIDENTIAL legend”
                                                         8 to each page that contains Protected Material. If only a portion of the material on a
                                                         9 page qualifies for protection, the Producing Party also must clearly identify the
                                                        10 protected portion(s) (e.g., by making appropriate markings in the margins).
                                                        11         (b) for testimony given in depositions that the Designating Party identifies the
  LLP




                                                        12 Disclosure or Discovery Material on the record, before the close of the deposition all
                   300 SOUTH GRAND AVENUE, SUITE 1300
                      LOS ANGELES, CAL FORNIA 90071
HURRELL CANTRALL




                                                        13 protected testimony.
                         TELEPHONE (213) 426-2000




                                                        14         (c) for information produced in some form other than documentary and for any
                                                        15 other tangible items, that the Producing Party affix in a prominent place on the exterior
                                                        16 of the container or containers in which the information is stored the legend
                                                        17 “CONFIDENTIAL.” If only a portion or portions of the information warrants
                                                        18 protection, the Producing Party, to the extent practicable, shall identify the protected
                                                        19 portion(s).
                                                        20         5.3   Inadvertent Failures to Designate.
                                                        21         If timely corrected, an inadvertent failure to designate qualified information
                                                        22 or items does not, standing alone, waive the Designating Party’s right to secure
                                                        23 protection under this Order for such material. Upon timely correction of a
                                                        24 designation, the Receiving Party must make reasonable efforts to assure that the
                                                        25 material is treated in accordance with the provisions of this Order.
                                                        26 6.      CHALLENGING CONFIDENTIALITY DESIGNATIONS
                                                        27         6.1 Timing of Challenges. Any Party or Non-Party may challenge a designation
                                                        28 of confidentiality at any time that is consistent with the Court’s Scheduling Order.

                                                                                                      -8-
                                                         1         6.2   Meet and Confer. The Challenging Party shall initiate the dispute
                                                         2 resolution process under Local Rule 37-1 et seq.
                                                         3         6.3   Joint Stipulation. Any challenge submitted to the Court shall be via a
                                                         4 joint stipulation pursuant to Local Rule 37-2.
                                                         5         6.4   The burden of persuasion in any such challenge proceeding shall be on
                                                         6 the Designating Party. Frivolous challenges, and those made for an improper purpose
                                                         7 (e.g., to harass or impose unnecessary expenses and burdens on other parties) may
                                                         8 expose the Challenging Party to sanctions. Unless the Designating Party has waived
                                                         9 or withdrawn the confidentiality designation, all parties shall continue to afford the
                                                        10 material in question the level of protection to which it is entitled under the Producing
                                                        11 Party’s designation until the Court rules on the challenge.
  LLP




                                                        12 7.      ACCESS TO AND USE OF PROTECTED MATERIAL
                   300 SOUTH GRAND AVENUE, SUITE 1300
                      LOS ANGELES, CAL FORNIA 90071
HURRELL CANTRALL




                                                        13         7.1   Basic Principles. A Receiving Party may use Protected Material that is
                         TELEPHONE (213) 426-2000




                                                        14         disclosed or produced by another Party or by a Non-Party in connection with
                                                        15 this Action only for prosecuting, defending or attempting to settle this Action. Such
                                                        16 Protected Material may be disclosed only to the categories of persons and under the
                                                        17 conditions described in this Order. When the Action has been terminated, a Receiving
                                                        18 Party must comply with the provisions of section 13 below (FINAL DISPOSITION).
                                                        19 Protected Material must be stored and maintained by a Receiving Party at a location
                                                        20 and in a secure manner that ensures that access is limited to the persons authorized
                                                        21 under this Order.
                                                        22         7.2   Disclosure of “CONFIDENTIAL” Information or Items. Unless
                                                        23 otherwise ordered by the court or permitted in writing by the Designating Party, a
                                                        24 Receiving      Party   may    disclose    any     information   or   item    designated
                                                        25 “CONFIDENTIAL” only to:
                                                        26         (a) the Receiving Party’s Outside Counsel of Record in this Action, as well as
                                                        27 employees of said Outside Counsel of Record to whom it is reasonably necessary to
                                                        28 disclose the information for this Action;

                                                                                                       -9-
                                                         1        (b) the officers, directors, and employees (including House Counsel) of the
                                                         2 Receiving Party to whom disclosure is reasonably necessary for this Action;
                                                         3        (c) Experts (as defined in this Order) of the Receiving Party to whom disclosure
                                                         4 is reasonably necessary for this Action and who have signed the “Acknowledgment
                                                         5 and Agreement to Be Bound” (Exhibit A);
                                                         6        (d) the court and its personnel;
                                                         7        (e) court reporters and their staff;
                                                         8        (f) professional jury or trial consultants, mock jurors, and Professional Vendors
                                                         9 to whom disclosure is reasonably necessary for this Action and who have signed the
                                                        10 “Acknowledgment and Agreement to Be Bound” (Exhibit A);
                                                        11        (g) the author or recipient of a document containing the information or a
  LLP




                                                        12 custodian or other person who otherwise possessed or knew the information;
                   300 SOUTH GRAND AVENUE, SUITE 1300
                      LOS ANGELES, CAL FORNIA 90071
HURRELL CANTRALL




                                                        13        (h) during their depositions, witnesses, and attorneys for witnesses, in the
                         TELEPHONE (213) 426-2000




                                                        14 Action to whom disclosure is reasonably necessary provided: (1) the deposing party
                                                        15 requests that the witness sign the form attached as Exhibit 1 hereto; and (2) they will
                                                        16 not be permitted to keep any confidential information unless they sign the
                                                        17 “Acknowledgment and Agreement to Be Bound” (Exhibit A), unless otherwise
                                                        18 agreed by the Designating Party or ordered by the court. Pages of transcribed
                                                        19 deposition testimony or exhibits to depositions that reveal Protected Material may be
                                                        20 separately bound by the court reporter and may not be disclosed to anyone except as
                                                        21 permitted under this Stipulated Protective Order; and
                                                        22        (i) any mediator or settlement officer, and their supporting personnel, mutually
                                                        23 agreed upon by any of the parties engaged in settlement discussions.
                                                        24 8.     PROTECTED MATERIAL SUBPOENAED OR ORDERED PRODUCED
                                                        25        IN OTHER LITIGATION
                                                        26        If a Party is served with a subpoena or a court order issued in other litigation
                                                        27 that compels disclosure of any information or items designated in this Action as
                                                        28 "CONFIDENTIAL" that Party must:

                                                                                                         -10-
                                                         1         (a) promptly notify in writing the Designating Party. Such notification shall
                                                         2 include a copy of the subpoena or court order;
                                                         3         (b) promptly notify in writing the party who caused the subpoena or order to
                                                         4 issue in the other litigation that some or all of the material covered by the subpoena
                                                         5 or order is subject to this Protective Order. Such notification shall include a copy of
                                                         6 this Stipulated Protective Order; and
                                                         7         (c) cooperate with respect to all reasonable procedures sought to be pursued
                                                         8 by the Designating Party whose Protected Material may be affected.
                                                         9         If the Designating Party timely seeks a protective order, the Party served with
                                                        10 the subpoena or court order shall not produce any information designated in this
                                                        11 action as “CONFIDENTIAL” before a determination by the court from which the
  LLP




                                                        12 subpoena or order issued, unless the Party has obtained the Designating Party’s
                   300 SOUTH GRAND AVENUE, SUITE 1300
                      LOS ANGELES, CAL FORNIA 90071
HURRELL CANTRALL




                                                        13 permission. The Designating Party shall bear the burden and expense of seeking
                         TELEPHONE (213) 426-2000




                                                        14 protection in that court of its confidential material and nothing in these provisions
                                                        15 should be construed as authorizing or encouraging a Receiving Party in this Action
                                                        16 to disobey a lawful directive from another court.
                                                        17 9.      A NON-PARTY'S PROTECTED MATERIAL SOUGHT TO BE
                                                        18         PRODUCED IN THIS LITIGATION
                                                        19         (a) The terms of this Order are applicable to information produced by a
                                                        20 Non-Party in this Action and designated as “CONFIDENTIAL.” Such information
                                                        21 produced by Non-Parties in connection with this litigation is protected by the
                                                        22 remedies and relief provided by this Order. Nothing in these provisions should be
                                                        23 construed as prohibiting a Non-Party from seeking additional protections.
                                                        24         (b) In the event that a Party is required, by a valid discovery request, to
                                                        25 produce a Non-Party’s confidential information in its possession, and the Party is
                                                        26 subject to an agreement with the Non-Party not to produce the Non-Party’s
                                                        27 confidential information, then the Party shall:
                                                        28               (1) promptly notify in writing the Requesting Party and the Non-Party

                                                                                                      -11-
                                                         1 that some or all of the information requested is subject to a confidentiality
                                                         2 agreement with a Non-Party;
                                                         3               (2) promptly provide the Non-Party with a copy of the Stipulated
                                                         4 Protective Order in this Action, the relevant discovery request(s), and a reasonably
                                                         5 specific description of the information requested; and
                                                         6               (3) make the information requested available for inspection by the
                                                         7 Non-Party, if requested.
                                                         8         (c) If the Non-Party fails to seek a protective order from this court within
                                                         9 14 days of receiving the notice and accompanying information, the Receiving Party
                                                        10 may produce the Non-Party’s confidential information responsive to the discovery
                                                        11 request. If the Non-Party timely seeks a protective order, the Receiving Party shall
  LLP




                                                        12 not produce any information in its possession or control that is subject to the
                   300 SOUTH GRAND AVENUE, SUITE 1300
                      LOS ANGELES, CAL FORNIA 90071
HURRELL CANTRALL




                                                        13 confidentiality agreement with the Non-Party before a determination by the court.
                         TELEPHONE (213) 426-2000




                                                        14 Absent a court order to the contrary, the Non-Party shall bear the burden and
                                                        15 expense of seeking protection in this court of its Protected Material.
                                                        16 10.     UNAUTHORIZED DISCLOSURE OF PROTECTED MATERIAL
                                                        17         If a Receiving Party learns that, by inadvertence or otherwise, it has disclosed
                                                        18 Protected Material to any person or in any circumstance not authorized under this
                                                        19 Stipulated Protective Order, the Receiving Party must immediately (a) notify in
                                                        20 writing the Designating Party of the unauthorized disclosures, (b) use its best efforts
                                                        21 to retrieve all unauthorized copies of the Protected Material, (c) inform the person or
                                                        22 persons to whom unauthorized disclosures were made of all the terms of this Order,
                                                        23 and (d) request such person or persons to execute the “Acknowledgment and
                                                        24 Agreement to Be Bound” that is attached hereto as Exhibit A.
                                                        25 / / /
                                                        26 11.     INADVERTENT PRODUCTION OF PRIVILEGED OR OTHERWISE
                                                        27         PROTECTED MATERIAL
                                                        28         When a Producing Party gives notice to Receiving Parties that certain

                                                                                                      -12-
                                                         1 inadvertently produced material is subject to a claim of privilege or other protection,
                                                         2 the obligations of the Receiving Parties are those set forth in Federal Rule of Civil
                                                         3 Procedure 26(b)(5)(B). This provision is not intended to modify whatever
                                                         4 procedure may be established in an e-discovery order that provides for production
                                                         5 without prior privilege review. Pursuant to Federal Rule of Evidence 502(d) and
                                                         6 (e), insofar as the parties reach an agreement on the effect of disclosure of a
                                                         7 communication or information covered by the attorney-client privilege or work
                                                         8 product protection, the parties may incorporate their agreement in the stipulated
                                                         9 protective order submitted to the court.
                                                        10 12.     MISCELLANEOUS
                                                        11         12.1 Right to Further Relief. Nothing in this Order abridges the right of any
  LLP




                                                        12 person to seek its modification by the Court in the future.
                   300 SOUTH GRAND AVENUE, SUITE 1300
                      LOS ANGELES, CAL FORNIA 90071
HURRELL CANTRALL




                                                        13         12.2 Right to Assert Other Objections. By stipulating to the entry of this
                         TELEPHONE (213) 426-2000




                                                        14 Protective Order, no Party waives any right it otherwise would have to object to
                                                        15 disclosing or producing any information or item on any ground not addressed in this
                                                        16 Stipulated Protective Order. Similarly, no Party waives any right to object on any
                                                        17 ground to use in evidence of any of the material covered by this Protective Order.
                                                        18         12.3 Filing Protected Material. A Party that seeks to file under seal any
                                                        19 Protected Material must comply with Local Civil Rule 79-5. Protected Material
                                                        20 may only be filed under seal pursuant to a court order authorizing the sealing of the
                                                        21 specific Protected Material at issue. If a Party’s request to file Protected Material
                                                        22 under seal is denied by the court, then the Receiving Party may file the information
                                                        23 in the public record unless otherwise instructed by the court.
                                                        24 13.     FINAL DISPOSITION
                                                        25         After the final disposition of this Action, as defined in paragraph 4, within 60
                                                        26 days of a written request by the Designating Party, each Receiving Party must return
                                                        27 all Protected Material to the Producing Party or destroy such material. As used in
                                                        28 this subdivision, “all Protected Material” includes all copies, abstracts, compilations,

                                                                                                      -13-
                                                         1 summaries, and any other format reproducing or capturing any of the Protected
                                                         2 Material. Whether the Protected Material is returned or destroyed, the Receiving
                                                         3 Party must submit a written certification to the Producing Party (and, if not the same
                                                         4 person or entity, to the Designating Party) by the 60 day deadline that (1) identifies
                                                         5 (by category, where appropriate) all the Protected Material that was returned or
                                                         6 destroyed and (2) affirms that the Receiving Party has not retained any copies,
                                                         7 abstracts, compilations, summaries or any other format reproducing or capturing any
                                                         8 of the Protected Material. Notwithstanding this provision, Counsel are entitled to
                                                         9 retain an archival copy of all pleadings, motion papers, trial, deposition, and hearing
                                                        10 transcripts, legal memoranda, correspondence, deposition and trial exhibits, expert
                                                        11 reports, attorney work product, and consultant and expert work product, even if such
  LLP




                                                        12 materials contain Protected Material. Any such archival copies that contain or
                   300 SOUTH GRAND AVENUE, SUITE 1300
                      LOS ANGELES, CAL FORNIA 90071
HURRELL CANTRALL




                                                        13 constitute Protected Material remain subject to this Protective Order as set forth in
                         TELEPHONE (213) 426-2000




                                                        14 Section 4 (DURATION).
                                                        15 / / /
                                                        16 / / /
                                                        17 / / /
                                                        18 / / /
                                                        19 / / /
                                                        20 / / /
                                                        21 / / /
                                                        22 / / /
                                                        23 / / /
                                                        24 / / /
                                                        25 / / /
                                                        26 14.     VIOLATION
                                                        27 Any violation of this Order may be punished by appropriate measures including,
                                                        28 without limitation, contempt proceedings and/or monetary sanctions.

                                                                                                     -14-
                                                         1
                                                         2 IT IS SO STIPULATED, THROUGH COUNSEL OF RECORD.
                                                         3
                                                         4 DATED: __________
                                                         5 _____________________________________
                                                         6 Mallory Whitelaw
                                                         7 Attorneys for Plaintiff Priscilla Anderson
                                                         8
                                                         9 DATED: ___________
                                                        10 _____________________________________
                                                        11 Faryar Barzin
  LLP




                                                        12 Attorneys for Defendant County of Los Angeles
                   300 SOUTH GRAND AVENUE, SUITE 1300
                      LOS ANGELES, CAL FORNIA 90071
HURRELL CANTRALL




                                                        13
                         TELEPHONE (213) 426-2000




                                                        14 DATED: __________
                                                        15 _____________________________________
                                                        16 Andrew Pongracz
                                                        17 Attorneys for Defendant Jeremy Fennell
                                                        18
                                                        19 FOR GOOD CAUSE SHOWN, IT IS SO ORDERED.
                                                        20 DATED: 12/26/2018
                                                        21
                                                        22 _____________________________________
                                                        23 ALEXANDER F. MacKINNON
                                                        24 United States Magistrate Judge
                                                        25
                                                        26                                     EXHIBIT A
                                                        27            ACKNOWLEDGMENT AND AGREEMENT TO BE BOUND
                                                        28 I, _____________________________ [print or type full name], of

                                                                                                   -15-
                                                         1 _________________ [print or type full address], declare under penalty of perjury
                                                         2 that I have read in its entirety and understand the Stipulated Protective Order that
                                                         3 was issued by the United States District Court for the Central District of California
                                                         4 on [date] in the case of Priscilla Anderson v. County of Los Angeles, et al., Case No.
                                                         5 2:18-cv-2753 AB (AFMx). I agree to comply with and to be bound by all the terms
                                                         6 of this Stipulated Protective Order and I understand and acknowledge that failure to
                                                         7 so comply could expose me to sanctions and punishment in the nature of contempt. I
                                                         8 solemnly promise that I will not disclose in any manner any information or item that
                                                         9 is subject to this Stipulated Protective Order to any person or entity except in strict
                                                        10 compliance with the provisions of this Order. I further agree to submit to the
                                                        11 jurisdiction of the United States District Court for the Central District of California
  LLP




                                                        12 for enforcing the terms of this Stipulated Protective Order, even if such enforcement
                   300 SOUTH GRAND AVENUE, SUITE 1300
                      LOS ANGELES, CAL FORNIA 90071
HURRELL CANTRALL




                                                        13 proceedings occur after termination of this action.
                         TELEPHONE (213) 426-2000




                                                        14 I hereby appoint __________________________ [print or type full name] of
                                                        15 _______________________________________ [print or type full address and
                                                        16 telephone number] as my California agent for service of process in connection with
                                                        17 this action or any proceedings related to enforcement of this Stipulated Protective
                                                        18 Order.
                                                        19 Date: ______________________________________
                                                        20
                                                        21 City and State where sworn and signed: _________________________________
                                                        22
                                                        23 Printed name: _______________________________
                                                        24
                                                        25 Signature: __________________________________
                                                        26
                                                        27
                                                        28

                                                                                                     -16-
